COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JOE ANTONY CABRAL,                            §               No. 08-19-00128-CR

                       Appellant,               §                  Appeal from the

  v.                                            §                409thDistrict Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                   §               (TC# 20180D01243)

                                                §
                                           ORDER

       The Court GRANTS Natalie Martinez’s request for an extension of time within

which to file the Reporter’s Record until October 17, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Natalie Martinez, Official Court Reporter for the 409th

District Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled

and numbered cause and forward the same to this Court on or before October 17, 2019.


       IT IS SO ORDERED this 27th day of September 2019.


                                     PER CURIAM